 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlbertL.Smith,IncorporatedandLaborers'InternationalUnion of North America,Local No.859, AFL-CIO.Case 16-CA-3591November 6, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn July 18, 1969, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding,findingthatRespondenthadnotengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thiscase, including the exceptions and brief, and herebyadoptsthefindings,conclusions,andrecommendation of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order therecommendation of the Trial Examiner, and ordersthat the complaint be, and it hereby is, dismissed inits entirety.The GeneralCounsel'sexceptions related,in large part,to the TrialExaminer'scredibility findingsOn the basis of our own careful review ofthe record,we conclude that these credibility resolutions are not contraryto the clear preponderance of all the relevant evidence Accordingly, wefind no basis for disturbing those findingsStandard Drv Wall Products.Inc . 91 NLRB 544, enfd188 F 2d 362 (C A 3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A DOWNING, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, was heard at Fort Worth, Texas, on May 27,1969,' pursuant to due notice. The complaint, which wasissued on April 29, on a charge and an amended chargefiledonApril3and 28, respectively, alleged thatRespondent engaged in unfair labor practices proscribedby Section 8(a)(3) and (1) of the Act by discharging James0 Roland because of his refusal to work behind a picketlineestablishedbyanotherunionatthejobsiteRespondent answered on May 5, denying the unfair laborpractices.Upon the entire record in the case and from myobservation of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONAL FINDINGS; THE LABORORGANIZATION INVOLVEDIfind on admitted allegations of the complaint thatRespondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act,2 and that the ChargingUnion is a labor organization within the meaning ofSection 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA The IssuesThe issues herein, purely factual, are whetherRespondent discharged James O. Roland on March 20 forrefusing to work behind a picket line on a constructionsite and whether he was thereafter refused reinstatementRespondent contends (1) that Roland quit and (2) that inany event, if a discharge were found, it was withdrawn onthe same day by offering to permit Roland to return towork.Respondent does not question that a refusal towork behind a picket line would constitute engaging inconcerted activity, protected by Section 7 of the Act, butdenies it had knowledge that Roland quit for that reason.B The EvidenceRespondentwas the general contractor on theCastleberry Senior High School job at Fort Worth onwhich it employed Roland, a member of Local 859 Thisproceeding arose as a result of picketing conducted byUnited Cement, Lime and Gypsum Workers Union attimes when trucks of Trinity Concrete Products Companywere making deliveries of concrete to Respondent at thejobsiteThe crafts which Respondent employed on the jobwere carpenters, laborers and iron workers, and asubcontractoremployedoperatingengineers.Workstoppages occurred intermittently by the iron workersduring the periods of actual picketing, with work beingresumed upon departure of the Trinity trucks and thecessation of the picketing.The principal events herein occurred on March 20Roland, who was hired as a laborer on March 17, testifiedthat after talking with some of the other laborers duringthe lunch hour he decided he would not work behind thepicket line. However, he continued to work until around 3p.m ,' when he left the job and informed Job ForemanLassiter he did not think he would work. any longerbehind the picket line. Lassiter replied that the picket linewas not legal and that Roland should, "Go ahead andwork, if you want the job .If you don't, I'll have toreplace you. . "All events herein occurred in 1969'Respondent,aTexas corporation engaged in the building andconstruction business as a general contractor, purchases annually goodsand materials valued in excess of $50,000, which are transported to its FortWorth facilities directly from extrastate pointsin the meantime J M Breeding, Business Agent of Local 859, came tothe job and talked with some of the laborers, and Roland testified heoverheard Breeding make the comment to Job Foreman Vernon Lassiterthathe himself never worked behind a picket line There was also179 NLRB No. 66 ALBERT L. SMITH, INC.507Lassiter testified that Roland announced he was leavingshortly after Breeding came onto the job and spoke withsome of the laborers about the picket line and that he(Lassiter) told Roland he should "leave until the picketleaves, and then come back and go to work."4 Rolandstood around a while and Lassiter told him that if he wasgoing to leave to do so, but otherwise to go back to work.Roland went on to the job office where he informedJob Superintendent Leroy Tingle he did not want to workbehind the picket line. Roland testified that Tingle statedthatRoland was needed and that he should go back andgo to work if he wanted his job. When Roland repeatedhis refusal to work behind the picket line, Tingle told himhe could pick up his check the next afternoon at 3 or 3:30p.m.Tingle testified that Roland reported only that he wasgoing to leave and that he (Tingle) replied that in thatcaseRoland should come back Friday and pick up hischeckBefore leaving the jobsite, however, Roland spoke withBreeding and they returned to speak with Tingle, inLassiter's presence. Breeding demanded that Roland bepaid in full because Tingle had fired him.' Breedingadmitted (as Tingle and Lassiter testified) that Tinglereplied that Roland had not been fired and that if hewanted to work he should go back to work. Tingle addedthat if Roland wanted his check, it would be at the joboffice the next day at 3:30.On the afternoon of March 21 Roland returned to pickup his check. Roland testified that Tingle informed himthe check would not be there until after 3 p.m. Rolandasked whether he could come back to work on Mondayand Tingle said he could not because he walked off thejob.Roland explained that he had informed Lassiter hewould not work behind a picket line, but Tingle repliedthat so far as he was concerned Roland was "through."When Tingle later handed Roland his check, it did notcover all his pay and he renewed his inquiry whether hecould come back to work on Monday. Tingle repeatedthat as far as he was concerned Roland was "through."Melvin T. Glaspie, who accompanied Roland on the21st, testified that he overheard the conversation withTingle, though he was outside the job office at the time,and that he heard Tingle say that Roland could not comeback to work.Tingle testified, however, that Roland asked only aboutbeing fired, that he denied he fired Roland, and thatRoland said nothing about coming back to work. Lassiter,who was present, testified similarly that Tingle deniedfiring Roland and that Roland did not ask for a job.Roland testified further that he returned on March 28for the balance of his pay, that he asked whether Tinglewas ready for him to come back to work, and that Tingletestimony by Job Superintendent Leroy Tingle, denied by Breeding, thatBreeding stated he would "get" the cards of laborers who continued towork behind the picket line. The point is without relevance to the questionwhether Roland was discharged, for it is unnecessary to determine whatmotivated Roland's decision not to work. Cf.Nuodex, Etc.,176 NLRBNo. 79,and cases there cited Tingle's testimony tended,however, to refuteRespondent'sdenialof knowledge of the reason for Roland's workstoppage. See fn. 4, mnfra'Lassiter's testimony refuted Respondent's contention that it was withoutknowledge that Roland was refusing to work behind a picket lineMoreover other testimony by Lassiter and Tingle showed they were wellaware that Breeding's presence on the job was directly concerned with thefact that the laborers were working behind a picket line See fn3 supra'The contract provided,as Roland and Breeding knew,that a dischargedemployee should be paid in full.replied he was not. Tingle testified that Roland asked whyTingle fired him and said nothing about coming back towork. Tingle again informed Roland he was not fired.Tingle testified that there had been intermittent workstoppages by the iron workers prior to March 20, duringperiods when the cement trucks were being picketed, andthat on March 20 the iron workers again stopped workingat times when the pickets were present. Tingle did notdischarge or lay off the iron workers but simply "docked"them for the time they were off the job. Tingle testifiedfurther that he needed laborers both on March 21 and 28and that there was always room for Roland if he wantedto come back. On Monday (March 24) Tingle requestedlaborers through the Union's business agent but none weresent out. Again on March 31 he called the Union forlaborers and referrals were made.C. Concluding FindingsIconclude and find on the foregoing evidence thatRoland did not quit on March 20, but that he refused towork behind the picket line, to Respondent's knowledge.See fns. 3 and4, supra.I find further that Roland was notdischarged. Though under Roland's testimony he assumedLassiter discharged him, that assumption was plainly notwarranted by Lassiter's statement (as Roland testified toit) that Lassiter would have to replace him if he did notgo back to work.Furthermore, Roland's testimony did not establish thatTingle discharged him. Thus, though Tingle told Rolandhe should go back to work if he wanted his job, Tingle didnot tell Roland he was discharged when the latter repeatedhis refusal to work. Instead, Tingle told Roland he couldgethischeck the following afternoon, though undercontract provisions known to Roland a discharge or layoffrequired full payment of wages on the spot. Moreover,though Roland and Breeding assumed that Roland wasdischarged and demanded that Roland be paid off, Tingleimmediately corrected any misapprehension on their partby informing them that Roland had not been fired butwas free to go back to work.Moreover, the evidence as a whole showed that Tingle'sdisposition was not to discharge employees who refused towork behind a picket line, for he took no disciplinaryactionwhateverwhen faced with the far greaterprovocations of repeated work stoppages by the ironworkers.There remains the question whether Roland was deniedreinstatement onMarch 21 and 28. Roland's testimonythat Tingle rejected his request to return to work becausehe walked off the job was again plainly not consistent withTingle's conduct in condoning repeated work stoppages bythe iron workers. Furthermore, Tingle and Lassitertestified thatRoland's inquiry concerned the reason forhis discharge and that he said nothing about coming backtowork. I credit that mutually corroborative testimony,for I find unpersuasive Glaspie's attempted corroborationof Roland. I also credit Tingle's testimony that on March28 Roland asked only why he was fired and said nothingabout coming back to work.It is also to be noted that though Roland was informedon March 20, 21, and 28 that he was not discharged, hemade no attempt to return to work (until his ultimatereinstatement on May 8), nor did he request the Union torefer him to the job on March 24 and 31 when Tingle wasactively seeking referrals from the Union. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn sum, I conclude and find that the General Counselpreponderance of the evidence on the entire records and Ifailedtoestablishhiscomplaintallegationsbyatherefore recommend that the complaint be dismissed.